Citation Nr: 0202270	
Decision Date: 03/08/02    Archive Date: 03/15/02

DOCKET NO.  97-33 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
defective vision.

3.  Entitlement to service connection for tinnitus.

(The issues of entitlement to service connection for 
defective vision on a de novo basis, chronic obstructive 
pulmonary disease and a neurological disorder manifested as 
tic douloureux, will be the subjects of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to May 1946.

In a decision dated in April 1980, the Regional Office (RO) 
denied the veteran's claim for service connection for an eye 
condition.  He was notified of this decision and of his right 
to appeal by a letter dated later that month, but a timely 
appeal was not received.  

By decision dated in December 1971, the Board of Veterans' 
Appeals (Board) denied service connection for defective 
hearing on the basis that it was not related to service or to 
the veteran's service-connected otitis externa.  Following 
the veteran's attempt to reopen his claim, the RO, by rating 
action dated in February 1991, concluded that there was no 
new factual basis to warrant a change in the previous denial 
of service connection for hearing loss.  The veteran was 
notified of this determination and of his right to appeal by 
a letter dated in February 1991, but a timely appeal was not 
filed.  Recently, the veteran has submitted additional 
evidence, seeking to reopen his claims for service connection 
for bilateral hearing loss and for defective vision.  

In a rating action dated in August 1996, the RO denied the 
veteran's claims for service connection for tic douloureux 
and chronic obstructive pulmonary disease.  In addition, the 
RO concluded that the additional evidence submitted by the 
veteran was not new and material, and his claims for service 
connection for hearing loss and defective vision remained 
denied.  By rating decision dated in April 1997, the RO 
denied service connection for tinnitus.  When this case was 
previously before the Board in September 1998, it was 
remanded for additional development of the record.  As that 
action has been accomplished, the case is again before the 
Board for appellate consideration.

The Board is undertaking additional development with respect 
to the issues of entitlement to service connection for 
chronic obstructive pulmonary disease and a neurological 
disorder manifested as tic douloureux, as well as the claim 
for service connection for defective vision on a de novo 
basis, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.  


FINDINGS OF FACT

1.  By decision in April 1980, the RO denied service 
connection for an eye condition.

2.  The evidence received since the April 1980 rating 
decision includes medical reports reflecting a current eye 
disability.  

3.  This evidence is neither cumulative nor redundant and is, 
in conjunction with the evidence previously of record, so 
significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for 
defective vision.

4.  An unappealed February 1991 rating decision concluded 
that new and material evidence had not been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

5.  The evidence received since the February 1991 rating 
decision is new in that it is not cumulative and was not 
previously considered by decisionmakers, and is also material 
because it bears directly and substantially on the issue on 
appeal, and must be considered in order to decide fairly the 
merits of the claim for service connection for bilateral 
hearing loss.

6.  VA physicians concluded that the veteran's bilateral 
hearing loss is due to noise exposure during service.

7.  The veteran's tinnitus is associated with his bilateral 
hearing loss.


CONCLUSIONS OF LAW

1.  The evidence received since the April 1980 rating 
decision is new and material, and the claim for service 
connection for an eye disability is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (as in effect 
prior to August 29, 2001).

2.  The evidence received since the February 1991 rating 
decision is new and material, and the claim for service 
connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156 (as in effect prior to August 29, 2001).

3.  A bilateral hearing loss was incurred in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303(d), 3.385 
(2001).

4.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(d) (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2001).

The United States Court of Appeals for Veterans Claims 
(Court), citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that "the Court [has] held the [above] regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service."  Id. at 158.  In Hensley, citing Current Medical 
Diagnosis & Treatment 110-11 (Stephen A. Schroeder et. al 
eds., 1988), the Court also indicated that the threshold for 
normal hearing was from 0 to 20 decibels, and that higher 
threshold levels revealed some degree of hearing loss.  
Hensley, 5 Vet. App. at 157.

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
Department of Veterans Affairs.  38 U.S.C.A. §§ 5108, 
7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).  
Under this standard, new evidence may be sufficient to reopen 
a claim if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and 
readjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the veteran was informed 
of the last final disallowance of the claim for service 
connection for defective vision in April 1980 and for 
bilateral hearing loss in February 1991.  Therefore, the 
Board must review, in light of the applicable law, 
regulations, and the Court cases regarding finality, the 
additional evidence submitted since those determinations.  In 
order to do so, the Board will separately describe the 
evidence that was of record at those times, and the evidence 
presented subsequently.  The prior evidence of record is 
vitally important in determining newness and materiality for 
the purposes of deciding whether to reopen a claim.  Id.

The old evidence 

The service medical records disclose that whispered voice 
hearing on the separation examination in May 1946 was 15/15 
in each ear.  Uncorrected visual acuity was 20/25 in each 
eye.  Defective vision, with civilian treatment, was 
reported.  

The veteran's discharge certificate shows that his military 
occupational specialty was light truck driver.  

The veteran was hospitalized by the VA in December 1957.  He 
complained of a recurrent sore throat for nine years.  
Associated with the sore throats was diminished hearing.  No 
pertinent diagnosis was made.

A VA neurological examination was conducted in February 1971.  
It was noted that the veteran was a laborer and construction 
worker.  The veteran reported that his hearing loss dated to 
"1947" when he was in service.  He related that he was 
treated at the VA for that problem and that his hearing had 
become continuously worse over the years.  Following an 
examination, the diagnosis was hearing loss, etiology 
undetermined.

On VA hospitalization from June to September 1971, the 
diagnoses included conduction deafness, left ear, and 
bilateral high tone deafness.

VA outpatient treatment records disclose that the veteran was 
seen in December 1971 and reported that he could hear some 
out of the right ear, but very little out of the left ear.  
Following an examination, the pertinent diagnosis was 
deafness.  

The veteran was admitted to a VA hospital in October 1979 for 
decreased hearing.  He reported decreased hearing since 1968 
and related a history of ear infections since service.  An 
examination revealed that the pupils were equal, round and 
reactive to light and accommodation.  The diagnosis was 
conductive hearing loss.

Audiometric tests were conducted by the VA in July 1990 and 
revealed a moderate, mixed loss from 250 to 1000 Hertz, and a 
moderate/severe loss to 4,000 Hertz in the right ear.  There 
was a severe/profound sensorineural hearing loss in the left 
ear.  

The additional evidence 

VA outpatient treatment records dated in 1995 and 1996 have 
been associated with the claims folder.  It was noted in June 
1994 that the veteran had been seen for subretinal hemorrhage 
in the right eye.  He had some vision in the right eye and 
could count fingers in that eye.  He was seen in the eye 
clinic in September 1995 and stated that he had lost his 
vision in his right eye two years earlier, but he was not 
sure why.  The veteran related that he had seen fifteen 
specialists for this problem, but none had helped.  An 
examination revealed that the veteran had diminished visual 
acuity in one eye secondary to age-related macular 
degeneration or possible cotton spot macular edema.  It was 
noted that the veteran had background diabetic retinopathy.  

On VA audiology examination in May 1996, the veteran reported 
a history of bilateral, gradually progressive hearing loss 
beginning in July 1945.  He related that he had a history of 
unilateral periodic tinnitus that began in 1945.  He also 
reported a history of ear infections since service.  He 
stated that he was exposed to gunshots and dynamite for 
approximately eight months while in service, and that he was 
exposed to plant motors for about 27 years after his 
discharge from service.  On the authorized audiological 
evaluation in May 1996, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
75
95
105+
LEFT
85
90
105+
105+
105+

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 28 percent in the left ear.

Following the audiometric tests, it was noted that the 
veteran displayed a bilateral mixed hearing loss that was 
moderate/severe to profound for the right ear and severe to 
profound for the left ear.  

During a VA pulmonary examination in June 1996, the veteran 
related that he had a history of tic douloureux in the 1970's 
and that it affected his right ear and right eye.  

The veteran was afforded a VA neurology examination in July 
1996.  He dated the onset of his hearing loss to an ear 
infection in service in about 1945.  At that time, the 
veteran indicated there was "fungus coming from both ears" 
and he was hospitalized for about a week before he returned 
to duty.  He reported that his hearing had progressively 
deteriorated since then.  He added that he had been seen by 
the VA for complaints of decreased hearing in about 1948.  He 
stated that he was in the Engineer Corps in service, where he 
was assigned to the demolition team.  He maintained that he 
worked at this for about three months and was later 
transferred to counterintelligence.  The veteran indicated 
that his right ear had initially been more affected than the 
left, but in later years, the left ear became more affected 
than the right.  He reported that he had purchased his first 
hearing aid in the 1950's.  He recalled experiencing episodes 
of vertigo associated with tinnitus during those years, the 
frequency of which was not completely clear owing to the 
remoteness of the events.  

An examination disclosed that the veteran had an obvious 
hearing impairment to conversational speech.  The pupils were 
equal, round and sluggishly reactive to bright light.  
Extraocular movements were full, including full upward gaze.  
The right disk was sharp, but the examiner had difficulty 
visualizing the left disk.  Corrected visual acuity was 
20/200 in the left eye and 20/40 in the right eye, using a 
near card.  

The diagnosis was that the veteran's hearing loss, beginning 
at a young age, might be due to Meniere's disease.  The 
examiner stated that the symptoms of vertigo and tinnitus 
would suggest that.  The other possibility was that this 
represented otosclerosis, though there was no family history 
of similar problems.  Another possibility was that it might 
represent acoustic neuroma bilaterally.  Again, however, 
there was no family history to suggest intracranial tumors or 
neurofibromatosis.  The examiner commented that it did not 
appear to be due to any significant noise exposure in the 
past.  With respect to the question of whether it might be 
due to an external otitis media or to otitis media, the 
examiner stated that if that were the situation, the veteran 
would have experienced the maximum hearing loss at the time 
of the infection and that it would have remained a static 
condition, rather than a progressive hearing loss as the 
veteran reported.

Following a request for information from the VA, the Social 
Security Administration reported in October 1998 that the 
veteran received retirement benefits, not disability 
benefits.  Therefore, the Social Security Administration did 
not have any medical records for the veteran.

The veteran was afforded an audiometric examination by the VA 
in April 1999.  He complained of bilateral hearing loss that 
he stated began in July 1945 and was due to exposure to 
demolitions while in training in service.  He reported that 
he was exposed to gunfire and dynamite for approximately 
eight months.  He stated that he had a history of noise 
exposure to plant motors for about 27 years as a civilian.  
He also indicated that he had tinnitus that began in 1945.  
It was noted to be bilateral and periodic.  Based on the 
audiometric tests, it was concluded that the veteran had a 
bilateral mixed hearing loss that was moderately severe to 
profound in the right ear and severe to profound in the left 
ear.  The diagnosis was bilateral mixed hearing loss.  It was 
also indicated that the veteran reported bilateral periodic 
tinnitus.

In July 1999, the veteran was again afforded an audiometric 
examination by the VA.  The history was essentially the same 
as reported above.  It was also indicated that he had hunted 
with shotguns without ear protection.  Following an 
examination, the diagnosis was sensorineural hearing loss, 
bilateral.  It was indicated that the hearing loss was near 
total in the left ear and severe in the right ear.  The 
examiner commented that this was the result of a combination 
of factors that consisted of acoustic trauma while in service 
as well as a civilian, both at work and from hunting.  He 
added that there was no evidence of otitis externa at the 
time of the examination, and that it had not contributed to 
the hearing loss.  

The veteran's claims folder was reviewed by a VA physician in 
March 2000.  The physician summarized the history, noting the 
reported noise exposure in service and as a civilian.  He 
noted that the veteran complained of intermittent tinnitus.  
The physician stated that he found no evidence for 
otosclerosis, and there was no evidence of Meniere's disease.  
He added that the veteran's hearing loss related to a 
multitude of factors, including noise exposure from the 
various sources and his advanced age.  He opined that the 
progression of hearing loss from 1993 to 1996 was appreciated 
and he believed that the worst of the veteran's hearing loss 
related to his age.  Finally, the physician concluded that 
the history of external otitis was not related to his 
symptomatology.  

Analysis 

The Board has reviewed the evidence submitted subsequent to 
the April 1980 and February 1991 rating decisions, in the 
context of all the evidence of record, and finds that new and 
material evidence has been submitted with respect to the 
claims for service connection for bilateral hearing loss and 
defective vision.  The additional evidence consists of VA 
medical records and the veteran's testimony at a hearing at 
the RO.  The Board notes that the claim for defective vision 
was denied on the basis that no eye disability was present.  
However, as noted above, when he was seen in September 1995, 
it was indicated that the veteran had problems with visual 
acuity and they were attributed to age-related macular 
degeneration or possible cotton spot macular edema.  It was 
concluded that he had background diabetic retinopathy.  Thus, 
the evidence of record now demonstrated that defective vision 
is currently present.  This evidence is clearly new in that 
it was not previously of record.  In addition, it obviously 
bears directly and substantially on the question before the 
Board, that is, whether the veteran has defective vision that 
is related to service.  This evidence is of such significance 
that it must be considered in order to adjudicate the claim 
fairly.  The Board finds, accordingly, that the additional 
evidence is new and material, warranting reopening of the 
claim for service connection for defective vision.  

With respect to the claim of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for bilateral hearing loss, the Board 
has reviewed the evidence submitted subsequent to the 
February 1991 rating decision, in the context of all the 
evidence of record, and finds that new and material evidence 
has been submitted.  The additional evidence consists of the 
veteran's testimony at the hearing at the RO in December 1997 
and VA medical records.  In this regard, the Board points out 
that the veteran has been afforded several VA examinations 
for his hearing loss.  The examiners had the opportunity to 
review the claims folder.  Based on the examinations and the 
review of the claims file, several examiners opined that the 
veteran's hearing loss was attributable, at least in part, to 
acoustic trauma in service.  The Board finds that this 
evidence of a relationship between the veteran's in-service 
complaints and his current bilateral hearing loss is new and 
material evidence because it bears directly and substantially 
on the issue being considered, that is whether the veteran 
has a bilateral hearing loss that is related to service.  
This evidence is of such significance that it must be 
considered in order to decide fairly the merits of the claim.  
Further, this evidence, considered de novo in conjunction 
with the record as a whole, supports a finding on the merits, 
that the veteran has a bilateral hearing loss that is related 
to service.  It is not disputed that the veteran also 
acknowledged that he had noise exposure following service.  
In light of the medical opinions of record to the effect that 
in-service acoustic trauma contributed to the hearing loss, 
the fact that part of the veteran's hearing loss was due to 
noise exposure following service does not provide a basis on 
which his claim may be denied.  Accordingly, the Board finds 
that the additional evidence of record is new and material, 
and the claim of entitlement to service connection for a 
bilateral hearing loss is reopened and granted.  

With respect to the claim for service connection for 
tinnitus, the Board concedes that the service medical records 
are negative for complaints or findings of tinnitus.  
However, as noted above, service connection has been 
established for a bilateral hearing loss.  It is noted that 
the veteran has reported that he has had tinnitus for many 
years.  Accordingly, the Board finds that tinnitus may not be 
disassociated from the service-connected bilateral hearing 
loss.  Therefore, service connection is also warranted for 
tinnitus.


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for defective vision.  To this 
extent, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a bilateral hearing 
loss is reopened.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


